Exhibit 10.1
RHI ENTERTAINMENT, INC.
2008 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
          RHI Entertainment, Inc., a Delaware corporation, (the “Company”),
pursuant to its 2008 Incentive Award Plan, as amended from time to time (the
“Plan”), hereby grants to the holder listed below (“Participant”), an award of
restricted stock units ("Restricted Stock Units” or “RSUs”). Each Restricted
Stock Unit represents the right to receive one share of Stock (as defined in the
Plan) upon vesting of such Restricted Stock Unit. This award of Restricted Stock
Units is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Award Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Award Agreement.

     
Participant:
  [                                        ]
 
   
Grant Date:
  [                    ], 2008
 
   
Total Number of RSUs:
  [                    ]
 
   
Vesting Schedule:
  Subject to Participant’s continued service as an Employee, Consultant or
Director through the applicable vesting date, 33-1/3% of the RSUs (rounded down
to the next whole number) shall vest and become nonforfeitable on each of the
first three anniversaries of the Grant Date.
 
   
Termination:
  Pursuant to Section 2.5 of the Restricted Stock Unit Award Agreement, if
Participant ceases to be an Employee, Consultant or Director prior to the
applicable vesting date, all RSUs that have not become vested on or prior to the
date of such termination of services will thereupon be automatically forfeited
by Participant without payment of any consideration therefor.

          By his or her signature and the Company’s signature below, Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Unit Award Agreement and this Grant Notice. Participant has reviewed the
Restricted Stock Unit Award Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Grant Notice or the Restricted Stock Unit Award Agreement. If Participant is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

                      RHI ENTERTAINMENT, INC.:       PARTICIPANT:    
 
                   
By:
          By:        
 
 
 
         
 
   
Print Name:
          Print Name:        
 
                   
Title:
                   
 
                   
Address:
          Address:        
 
                   

 



--------------------------------------------------------------------------------



 



         
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RHI ENTERTAINMENT, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
          Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement (this “Agreement”)
is attached, RHI Entertainment, Inc., a Delaware corporation (the “Company”),
has granted to Participant an award of restricted stock units ("Restricted Stock
Units” or “RSUs”) under the RHI Entertainment, Inc. 2008 Incentive Award Plan,
as amended from time to time (the “Plan”).
ARTICLE 1.
GENERAL
     1.1 Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice. As used herein,
the term “stock unit” shall mean a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of
Stock (subject to adjustment as provided in Article 12 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to Participant if such Restricted Stock Units vest pursuant to Section 2.3
hereof. The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.
          (a) “Termination of Consultancy” shall mean the time when the
engagement of Participant as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death, Disability or retirement, but
excluding: (a) terminations where there is a simultaneous employment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.
          (b) “Termination of Directorship” shall mean the time when
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.
          (c) “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Committee, in its

A-1



--------------------------------------------------------------------------------



 



absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
          (d) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
     1.2 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE 2.
GRANT OF RESTRICTED STOCK UNITS
     2.1 Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement, subject to adjustments as provided in Article 12 of the
Plan.
     2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of a share of Stock on the date it becomes vested. Unless and until
the RSUs will have vested in the manner set forth in Article 2 hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
     2.3 Vesting Schedule. (a) Subject to Sections 2.3(b) and 2.5 hereof, the
RSUs awarded by the Grant Notice will vest and become nonforfeitable with
respect to the applicable portion thereof according to the vesting schedule set
forth on the Grant Notice to which this Agreement is attached (the “Vesting
Schedule”), subject to Participant’s continued employment or services through
the applicable vesting dates, as a condition to the vesting of the applicable
installment of the RSUs and the rights and benefits under this Agreement. Unless
otherwise determined by the Committee, partial employment or service, even if
substantial, during any vesting period will not entitle Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Services as provided in Section 2.4 hereof or
under the Plan.
           (b) Notwithstanding Section 2.3(a) hereof, the Grant Notice and
Section 12.2 of the Plan but subject to Section 2.5 hereof, the RSUs will become
fully vested and nonforfeitable with respect to all shares of Stock covered
thereby immediately prior to a Change in Control (and subject to the
consummation of such Change in Control); provided, however, that unless
otherwise determined by the Committee, notwithstanding the foregoing, (i) in no
event shall any portion of the RSUs become vested and nonforfeitable pursuant to
Section 12.2 of the Plan or this Section 2.3(b) in connection with an event
described in Section 2.4(b) or Section 2.4(c) of the Plan, and (ii) for purposes
of this Section 2.3(b), a Change in Control shall only occur pursuant to
Section 2.4(a) of the Plan if a transaction or series of transactions described
in Section 2.4(a) of the Plan occurs with respect to 75% rather than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after the acquisition and, for purposes of calculating such percentage,
notwithstanding the last sentence of Paragraph (d)(1)(i) of Rule 13d-3 under the
Exchange Act, all securities not outstanding which are subject to such options,
warrants, rights or conversion privileges (including without limitation shares
into which units in RHI Entertainment Holdings II, LLC held by KRH Investments
LLC may be converted) shall be deemed to be outstanding.
     2.4 Consideration to the Company. In consideration of the grant of the
award of RSUs by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
     2.5 Forfeiture, Termination and Cancellation upon Termination of Services.
Notwithstanding any contrary provision of this Agreement, upon Participant’s
Termination of Services for any or no reason, all then unvested RSUs subject to
this Agreement will thereupon be automatically forfeited, terminated and
cancelled as of the applicable termination date without payment of any

A-2



--------------------------------------------------------------------------------



 



consideration by the Company, and Participant, or Participant’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder.
     2.6 Payment Upon Vesting.
          (a) As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 or Section 3.2 hereof, but in
no event later than sixty (60) days after such vesting date (for the avoidance
of doubt, this deadline is intended to comply with the “short-term deferral”
exemption from Section 409A of the Code), the Company shall deliver to
Participant (or any transferee permitted under section 3.2 hereof) a number of
shares of Stock (either by delivering one or more certificates for such shares
or by entering such shares in book entry form, as determined by the Company in
its sole discretion) equal to the number of Restricted Stock Units subject to
this award that vest on the applicable vesting date, unless such Restricted
Stock Units terminate prior to the given vesting date pursuant to Section 2.5
hereof; provided, however, that to the extent any RSUs become vested pursuant to
Section 2.3(b) hereof, the Company shall deliver such shares of Stock to
Participant immediately upon vesting prior to the Change in Control.
Notwithstanding the foregoing, in the event shares of Stock cannot be issued
pursuant to Section 2.7(a), (b) or (c) hereof, then the shares of Stock shall be
issued pursuant to the preceding sentence as soon as administratively
practicable after the Committee determines that shares of Stock can again be
issued in accordance with Sections 2.7(a), (b) and (c) hereof.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment by Participant of any sums required
by applicable law to be withheld with respect to the grant of RSUs or the
issuance of shares of Stock. Such payment shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
acceptable to the Company which may, in the sole discretion of the Committee,
include:
               (i) Cash or check;
               (ii) Surrender of shares of Stock (including, without limitation,
shares of Stock otherwise issuable under the RSUs) held for such period of time
as may be required by the Committee in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
minimum amount required to be withheld by statute; or
               (iii) Other property acceptable to the Committee (including,
without limitation, through the delivery of a notice that Participant has placed
a market sell order with a broker with respect to shares of Stock then issuable
under the RSUs, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale).
The Company shall not be obligated to deliver any new certificate representing
shares of Stock to Participant or Participant’s legal representative or enter
such share of Stock in book entry form unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Stock.

A-3



--------------------------------------------------------------------------------



 



     2.7 Conditions to Delivery of Stock. Subject to Section 11.5 of the Plan,
the shares of Stock deliverable hereunder, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company. Such shares of Stock shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock deliverable hereunder or portion thereof prior to
fulfillment of all of the following conditions:
          (a) The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Committee shall, in its absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 2.5 hereof; and
          (e) The lapse of such reasonable period of time following the vesting
of any Restricted Stock Units as the Committee may from time to time establish
for reasons of administrative convenience.
     2.8 Rights as Stockholder. The holder of the RSUs shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of the
RSUs and any shares of Stock underlying the RSUs and deliverable hereunder
unless and until such shares of Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Section 12.1 of the Plan.
ARTICLE 3.
OTHER PROVISIONS
     3.1 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSUs.
     3.2 Grant is Not Transferable. During the lifetime of Participant, the RSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the shares of
Stock underlying the RSUs have been issued, and all

A-4



--------------------------------------------------------------------------------



 



restrictions applicable to such shares of Stock have lapsed. Neither the RSUs
nor any interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
     3.3 Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     3.4 Adjustments Upon Specified Events. The Committee may accelerate payment
and vesting of the Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine. In addition, upon the occurrence of certain
events relating to the Stock contemplated by Article 12 of the Plan (including,
without limitation, an extraordinary cash dividend on such Stock), the Committee
shall make such adjustments the Committee deems appropriate in the number of
Restricted Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Restricted Stock Units. Participant
acknowledges that the RSUs are subject to amendment, modification and
termination in certain events as provided in this Agreement and Article 12 of
the Plan.
     3.5 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     3.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     3.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     3.8 Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     3.9 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSUs in any material way without the prior written consent
of Participant.

A-5



--------------------------------------------------------------------------------



 



     3.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
     3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
     3.13 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Committee determines that the RSUs (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify Participant
or any other person for failure to do so) to adopt such amendments to the Plan,
the Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for the RSUs to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A
     3.14 Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                                         , have read and approve the foregoing
RHI Entertainment, Inc. Restricted Stock Unit Award Agreement (the “Agreement”).
In consideration of issuing to my spouse the shares of the common stock of RHI
Entertainment, Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of RHI
Entertainment, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

             
Dated:                                         , 2008
     

 
Signature of Spouse    

B-1